department of the treasury washington d c internal_revenue_service t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date uil no third party contact legend l m n o dear ------------------ we have considered your ruling_request dated date in which rulings were requested regarding the treatment of contributions to school districts under sec_4941 of the internal_revenue_code the l is an exempt_organization under sec_501 of the internal_revenue_code the code and is classified as a private_foundation under sec_509 of the code the l was organized for the purpose of making distributions to organizations that qualify for exemption under sec_501 m has established an educational program known as the n which provides at- risk or underserved minority school students the opportunity to earn a home computer and learn technology skills to better prepare them for opportunities in the technology sector students attend an after-school program where they learn computer basics including how to disassemble and assemble a computer load and use software identify and correct basic hardware problems and upgrade computer hardware at the end of the program students earn a refurbished m computer o is a director of the l and is a senior vice president at m in this role o’s responsibility include sales to the education sector which includes school districts that are impacted by the n you represent that o’s salary consists of a base pay plus a bonus based upon how well m performs worldwide you further represent that o owns less than percent of m you state that the n was launched nationwide in the fall of since date you state that more than big_number students from across the united_states have completed the program all students are defined as at-risk or low income and more than of students participating in the n are hispanic and african american participating school districts for the fall class of included alameda ca chicago denver atlanta philadelphia laredo tx austin tx kansas city mo trenton nj norfolk va detroit and nashville tn you further state that school districts incur expenses in operating the n which generally includes the cost of keeping the schools open paying the instructors and producing the necessary educational materials the schools generally fund these expenses with grants from charitable organizations described in sec_501 of the code m’s employees often assist the school districts in locating donor organizations you state that the l would like to provide funds to assist school districts in meeting these expenses through a charitable donation to this end l would like to contribute one million dollars to qualifying individuals within qualifying school districts you state that qualifying school districts will be determined on the regional level once a school district qualifies the specific districts schools and students will be chosen based upon meeting the qualifications for participation including the lack of a computer at home l has made grants to a number of exempt_organizations covering the period of through l’s grants to n as of date have been a very small part of the total grants made by l based on the information described above and supplemental information provided you have requested the following rulings regarding the federal_income_tax consequences associated with this transaction a charitable_contribution to school districts participating in the n will not be acts of self-dealing subject_to tax under sec_4941 of the code while the availability of the n is sometimes a consideration in a school district’s decision to choose to contract with m and that may provide incidental economic benefit to o the transactions provide only incidental and tenuous benefits and thus are not an act of self-dealing under sec_4941 sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 that are private_foundations subject_to the provisions of chapter sec_4941 of the code imposes a tax upon an act of self-dealing between a private_foundation and a disqualified_person sec_4941 of the code defines self-dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53_4941_d_-1 of the foundation and similar excise_tax regulations the regulations provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of subparagraph of this paragraph and which is not described in sec_4946 f or g because persons described in sec_4946 b c or d own no more than percent of the total combined voting power or profits or beneficial_interest of such organization shall not be treated as an indirect act of self- dealing between the foundation and such disqualified persons solely because of the ownership_interest of such person in such organization sec_53_4941_d_-1 of the regulations states that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing similarly for purposes of this paragraph an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such person’s relationship within the meaning of sec_4946 through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction sec_53_4941_d_-2 of the regulations states that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result inn an act of self-dealing since generally the benefit is incidental and tenuous for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because such organization is located in the same area as a corporation which is a substantial_contributor to the foundation or merely because one of the sec_509 or organization’s officers directors or trustees is also a manager of or substantial_contributor to the foundation sec_53_4941_d_-2 example of the regulations states that there is only an incidental and tenuous benefit to a disqualified_person where a private_foundation makes a grant to a city to alleviate slum conditions in the city neighborhood where the disqualified_person is located sec_53_4941_d_-2 example of the regulations states that there is only an incidental and tenuous benefit to a disqualified_person where a disqualified_person contributes real_estate for the purpose of building a recreation center to a private_foundation on condition that the recreation center is named after the disqualified_person sec_4946 of the code defines disqualified_person with respect to a private_foundation as a person who is a a substantial_contributor to the private_foundation b a foundation_manager within he meaning of subsection b c an owner of more than percent of- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power sec_4946 of the code states that a substantial_contributor means a person who is described in sec_507 of the code sec_507 of the code defines the term substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4946 b of the code states that a foundation_manager means an officer director or trustee of a foundation or an individual having power or responsibilities similar to those of officers directors or trustees of the foundation as stated above the transaction contemplates the l making a grant to a school district to assist them financially in order that they can participate in the n the program is directed to school districts that are composed of at risk low-income minority students although the grant is being made to the school district it may provide incidental indirect benefits both to m and o a director of the l and a senior vice president at m we conclude that there is no direct or indirect act of self-dealing with respect to m under sec_4941 of the code because m is not a disqualified_person as defined in sec_4946 additionally there is no act of self-dealing under sec_4941 of the code between o a disqualified_person and the l because any benefits o may receive due to the proposed transaction are incidental and tenuous within the meaning of sec_53_4941_d_-2 of the regulations accordingly based on the information set forth above and other representations you have made we rule that a charitable_contribution to school districts participating in n will not be acts of self- dealing subject_to tax under sec_4941 of the code while the availability of the n is sometimes a consideration in a school district’s decision to choose to contract with m and that may provide incidental economic benefit to o the transactions provide only incidental and tenuous benefits and thus are not an act of self-dealing under sec_4941 because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter cc robert c harper jr manager exempt_organizations technical group sincerely s
